DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s argument regarding material-material that’s not explicitly disclosed in the previous office action, the Examiner has decided to issue another non-final office action to explicitly recite the feature and show that’s well-known in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Michel (FR (2742004 A1) in view of Otto et al. (Pub. No.: 2004/0077164). 
Regarding claim 1, Michel discloses an assembly for electrical equipment, comprising a plurality of connection devices (1, 2,3) configured of being modularly arranged side-by-side in a row along a row direction, each having a housing (40) and at least one termination point (43) configured to connect at least one electrical conductor (10), a connecting element (21) having a main body and a connecting portion (81, 82) formed on the main body, the connecting element being configured to connect together two of the plurality of connection devices (1, 2,3) which two connection devices (1, 2, or 3) are adjacent to each other along the row direction, wherein the connecting element connectable via the connecting portion to the housing (40) of at least one of the two adjacent connection devices. However, Michel fails to explicitly disclose connection modules by material-to-material bonding. Otto discloses connection modules by material-to-material bonding (see paragraph 0018). It would have been obvious to one having ordinary skill in the art to modify Michel’s device using material-to-material bonding such as disclosed in Otto allowing the even distribution of stress loads, thereby reducing the stress on the joint and uniformly as adhesives are being also invisible within the assembly. 
Regarding claim 2, Michel and Otto disclose the connecting element (21 or 48) is connectable via the connecting portion to the at least one of the two adjacent connection devices by material-to- material bonding, either by adhesive bonding, clamping or by welding.
Regarding claim 3, Michel and Otto disclose the main body (5) extends along a plane perpendicular to the row direction.
Regarding claim 4, Michel and Otto disclose the connecting portion (21, 24, 82, or 81) extends around at least a portion of the main body.
Regarding claim 5, Michel and Otto disclose a position where the connecting element (21, 24, 81, or 82) has been placed against the at least one of the two adjacent connection devices (1, 2, or 3), the connecting portion (24) extends around at least a portion of the housing of the at least one of the two adjacent connection devices (1,2, or 3).
Regarding claim 6, Michel and Otto disclose t the connecting portion (31) projects from the main body along the row direction, at least on one side.
Regarding claim 7, Michel and Otto disclose the connecting portion forms a web portion (63) which projects from the main body (5) along the row direction.
Regarding claim 8, Michel and Otto disclose a position where the connecting element (21, 24, 81, or 82) has been placed against the at least one of the two adjacent connection devices, the web portion (63) overlaps the housing of the at least one of the two adjacent connection devices in such a way that that the web portion faces a bonding surface located on the housing (5 or 40) transversely to the row direction.
Regarding claim 9, Michel and Otto disclose the aforementioned limitations, but fails to explicitly disclose the web portion being made from a material that is transparent to a laser welding beam and the housing, at least at the bonding surface, is made from a material that absorbs a laser welding beam. It would have been obvious to one having ordinary skill in the art to have the web portion being made from a material that is transparent to a laser welding beam and the housing, at least at the bonding surface, is made from a material that absorbs a laser welding beam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the web portion being made from a material that is transparent to a laser welding beam and the housing, at least at the bonding surface, is made from a material that absorbs a laser welding beam in order to meet the environmental needs in Michel’s device.
Regarding claim 10, Michel and Otto disclose the housing (40) of the at least one of the two adjacent connection devices (1,2, 3) has a step at the transition between a first housing side extending parallel to the main body (40) of the connecting element (21, 24, 81, or 82) and a second housing side extending transverse to the first housing side which step forms a bonding surface that is set back from the second housing side, the connecting portion of the connecting element (21, 24, 81, or 82) engaging with the step to make a contact with the bonding surface.
Regarding claim 11, Michel and Otto disclose the connecting portion engages with the step that an outwardly facing exterior surface of the connecting portion is flush with the second housing side (40).
Regarding claim 12, Michel discloses the connecting element (21, 24, 81, or 82) is configured to connect together a first pair of connection devices (1,2, or 3) arranged adjacent to each other along the row direction (A) and a second pair of connection devices (1,2, or 3) arranged adjacent to each other along the row direction (A) which second pair (2B) of connection devices (1. 2, or 3) is offset from the first pair of connection devices (1, 2, or 3) along a vertical direction (H) oriented perpendicular to the row direction.
Regarding claim 13, Michel and Otto disclose the connecting element (21, 24, 81, or 82) is to be connected by material-to- material bonding via the connecting portion to the housings (40) of at least one connection device (1, 2, or 3) of the first pair of connection devices (1, 2, or 3) and of at least one connection device (1, 2, or 3) of the second pair of connection devices (1, 2, 3).
Regarding claim 14, Michel discloses a method for producing an assembly for electrical equipment, in which method a plurality of modular connection devices (1, 2, 3) which each have a housing (40) and at least one termination point or connection of at least one electrical conductor (10.) are arranged side-by-side in a row along a row direction, wherein two of the plurality of connection devices (1,2 or 3) which two connection devices (1,2, or 3) are adjacent to each other along the row direction, are connected together via a connecting element (21, 24, 81, or 82) having a main body and a connecting portion formed on the main body (40) by connecting the connecting element (21, 24, 81, or 82) via the connecting portion to the housing (40) of at least one of the two adjacent connection devices (1, 2, or 3). However, Michel fails to explicitly disclose connection modules by material-to-material bonding. Otto discloses connection modules by material-to-material bonding (see paragraph 0018). It would have been obvious to one having ordinary skill in the art to modify Michel’s device using material-to-material bonding such as disclosed in Otto allowing the even distribution of stress loads, thereby reducing the stress on the joint and uniformly as adhesives are being also invisible within the assembly. 
                                    Response to Amendment/Argument
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.
                                                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-
2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	       09/25/2022